DETAILED ACTION
Remarks

The instant application having Application No. 16/795,551 filed on February 19, 2020.  After a thorough search and examination of the present application and in light of prior art made of record, claims 1-20 are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 2/19/2020, 3/18/2020 and 7/3/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.                                                              
	

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed over the prior art made of record.
The following is an Examiner’s Statement of Reasons for the indication of allowable subject matter:  Claims 1-20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.  
The prior art of records teaches in the same field of invention.  
Prior art of record Herbeck et al. (US Patent No. 9,110,900 B2) discloses a content management system (CMS) uses a simulated containment report generation mechanism to generate a simulated containment report for elements in the repository based on logged properties that represent potential use of the element during dynamic content delivery that are not represented in formal relationships in the content management system. Properties such as probability, popularity, and recent usage that are not explicit relationships between parent documents and child elements are logged and used to determine which document maps may potentially reuse a selected element. In this manner a simulated containment report can be created for an element that allows the user to see the document maps that are most likely to include the element. 
Prior art of record Concannon et al. (US Patent Application No. 2020/0394654 A1) discloses systems and methods for the deployment of cloud-based systems using a distributed ledger are disclosed. The system may include a cloud provider system and a distributed ledger. The cloud provider system may be configured to deploy cloud-based systems and APIs to enable one or more participant systems to leverage cloud-based resources. The distributed ledger may record events, functionalities, and operations from the cloud provider system, the participant systems, and the deployed cloud-based systems and APIs.
Prior art of record Leong et al. (US Patent Application No. 2019/0340619 A1) discloses methods, systems, and apparatus, including computer programs encoded on a computer storage medium, employing a permissioned distributed ledger for the promotion of sustainable agriculture. In one aspect, a method includes receiving, from a purchaser of goods, payment data including a targeted payment amount and a product identifier; locating, on a permissioned distributed ledger, an attestation for a delivery of the purchased goods, the permissioned distributed ledger stores verified transactions within a supply chain for the purchased goods; processing the attestation for a delivery from a producer of the purchased goods to determine the producer of the purchased goods; providing payment information including the targeted payment amount to the producer through a producer application; receiving verification, based on biometric authentication, of an identity of the producer from the producer application; and releasing funds for the targeted payment amount to the producer. 
Prior art of record Castagna et al. (US Patent Application No. 2018/0101848 A1) discloses a system for expediting validation and authorization of transactions between end points. Embodiments of the invention utilize a private blockchain to control transaction workflow amongst compute nodes, provide automatic authorization of transactions in the workflow, and provide efficient record-keeping functions within the virtual ledgers in an upstream and a downstream application. By using a private distributed ledger in this manner, the system addresses the computer networking-centric challenge of processing transactions in a secure and efficient manner; avoiding desynchronization of data as well as preventing the need for authorization and confirmation requests amongst the nodes greatly reduces the amount of computing resources required to process transactions, including, but not limited to, processing power, memory space, storage space, cache space, electric power, networking bandwidth, and I/O calls.
In contrast to Applicant’s claim 1, the cited references alone or in combination fail to suggest or to teach that “detecting, by a blockchain node, an asset aggregation or disaggregation event; performing, by the blockchain node, a single-shot update of an asset containment world-state at an ingestion of the asset aggregation or disaggregation event;\ determining, by the blockchain node, parent-child duration parameters for each instance of an asset parent-child association defined by the asset containment world-state; and executing a linear-time algorithm to calculate supply-chain metrics based on all combinations of the asset aggregation or disaggregation orderings based on the parent- child duration parameters.”

Independent claims 8 and 15 are similar to that of the independent claim 1; therefore, is allowable for the same reason as claim 1.  The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant' s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
	   If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/HASANUL MOBIN/
Primary Examiner, Art Unit 2168